Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Independent claims 23 and 37 do not appear to have support in the parent applications and as such receive the priority date of the present application.

Status of Claims
Claims 23-42 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 October 2019 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 221 and 222 (see Fig. 2); 51 (see Figs. 5, 6, and 10); 43a and 72 (see Fig. 13); and α2 (see Fig. 14B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-29 and 37-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding claim 23, the limitation “creates a first phase delay in a first polarization and a second phase delay in a second polarization” is not described in the specification and was not included in the original claim set of 7 October 2019 and thus does not appear to have explicit support in the original disclosure. 
Regarding claim 37¸ the limitation “creates a first phase delay in a first polarization and a second phase delay in a second polarization” is not described in the specification and was not included in the original claim set of 7 October 2019 and thus does not appear to have explicit support in the original disclosure.
Regarding claims 24-29 and 38-42, the claims inherit the deficiencies of claims 23 and 37 through their dependencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 16 of U.S. Patent No. 9,632,225, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 30¸ US 9,632,225 claims an optical waveplate (see claim 1, line 1) comprising: a substrate that is transparent to light of a target wavelength λ (see claim 1, lines 2-3); and an anti-reflection (AR) structure disposed over the substrate (see claim 1, line 4, where the anti-reflection coating is the anti-reflection structure), wherein the AR structure comprises a sub-wavelength grating (see claim 1, lines 10-12, where the AR coated face comprises a form-birefringent sub-wavelength grating).
Regarding claim 31, US 9,632,225 claims the optical waveplate of claim 30 (see above), wherein the subwavelength grating is configured to provide a first target retardance for light of the target wavelength (see claim 1, lines 12-13).
Regarding claim 32, US 9,632,225 claims the optical waveplate of claim 30 (see above), wherein the optical waveplate is a zoned optical waveplate (see claim 1, line 1).
Regarding claim 33, US 9,632,225 claims the optical waveplate of claim 30 (see above), wherein the sub-wavelength grating is a first zero-order form-birefringent sub-wavelength (ZOFBSW) relief grating (see claim 1, lines 10-12 and claim 2, where the ZPFRSW is a relief grating).
Regarding claim 34, US 9,632,225 claims the optical waveplate of claim 30 (see above), wherein the AR structure includes a series of zones that is repeated on the AR structure one or more times (see claim 1, lines 6-10).
Regarding claim 36, US 9,632,225 claims the optical waveplate of claim 34 (see above), wherein two zones, of the series of zones, comprise different sub-wavelength gratings (see claim 16).

Claims 30-34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 9 of U.S. Patent No. 9,964,668, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 30¸ US 9,964,668 claims an optical waveplate (see claim 1, line 1) comprising: a substrate that is transparent to light of a target wavelength λ (see claim 1, lines 2-3); and an anti-reflection (AR) structure disposed over the substrate (see claim 1, line 4), wherein the AR structure comprises a sub-wavelength grating (see claim 1, lines 9-10).
Regarding claim 31, US 9,964,668 claims the optical waveplate of claim 30 (see above), wherein the sub-wavelength grating is configured to provide a first target retardance for light of the target wavelength (see claim 1, lines 10-12).
Regarding claim 32, US 9,964,668 claims the optical waveplate of claim 30 (see above), wherein the optical waveplate is a zoned optical waveplate (see claim 1, line 1).
Regarding claim 33, US 9,964,668 claims the optical waveplate of claim 30 (see above), wherein the sub-wavelength grating is a first zero-order form-birefringent sub-wavelength (ZOFBSW) relief grating (see claim 1, lines 9-10 and claim 9, line 4, where the ZOFBSW is a surface relief grating).
Regarding claim 34, US 9,964,668 claims the optical waveplate of claim 30 (see above), wherein the AR structure includes a series of zones that is repeated on the AR structure one or more times (see claim 1, lines 6-9).
Regarding claim 36, US 9,964,668 claims the optical waveplate of claim 34 (see above), wherein two zones, of the series of zones, comprise different sub-wavelength gratings (see claim 4).

Claims 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10 of U.S. Patent No. 10,436,947, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 30¸ US 10,436,947 claims an optical waveplate (see claim 1, line 1) comprising: a substrate that is transparent to light of a target wavelength λ (see claim 1, lines 2-3); and an anti-reflection (AR) structure disposed over the substrate (see claim 1, lines 4-5), wherein the AR structure comprises a sub-wavelength grating (see claim 1, lines 6-8).

Regarding claim 31, US 10,436,947 claims the optical waveplate of claim 30 (see above), wherein the sub-wavelength grating is configured to provide a first target retardance for light of the target wavelength (see claim 2).

Regarding claim 32, US 10,436,947 claims the optical waveplate of claim 30 (see above), wherein the optical waveplate is a zoned optical waveplate (see claim 1, line 1).

Regarding claim 33, US 10,436,947 claims the optical waveplate of claim 30 (see above), wherein the sub-wavelength grating is a first zero-order form-birefringent sub-wavelength (ZOFBSW) relief grating (see claim 10).

Regarding claim 34, US 10,436,947 claims the optical waveplate of claim 30 (see above), wherein the AR structure includes a series of zones (see claim 1, line 6) that is repeated on the AR structure one or more times (see claim 5).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 24, 26, 30, 31, 33, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“Free-space nano-optical devices and integration: design, fabrication, and manufacturing”, Bell Labs Technical Journal 10(3), pp 107-127, 2005) (hereafter Wang).
Regarding claim 23, Wang discloses a device comprising: a substrate that is transparent to light of a target wavelength λ (see at least page 116 and Figure 13, where the zero order quarter waveplate is the device and includes a substrate that can be BK7 glass, which is known to be transparent for a broad range of wavelengths); and an anti-reflection (AR) structure disposed over the substrate, wherein the AR structure comprises a sub-wavelength grating and creates a first phase delay in a first polarization and a second phase delay in a second polarization (see at least page 116 and fig. 13, where the core nanostructured grating and the anti-reflective coating top overcoat are the AR structure that comprises a sub-wavelength grating).
The examiner notes that the zero-order quarter waveplate disclosed by Wang is a phase retarder that uses form-birefringence to create an artificial birefringence property. It is well known that birefringence occurs when the phase delay is different for orthogonal polarization directions, thus the waveplate of Wang would inherently create a first phase delay in a first polarization and a second phase delay in a second polarization.

Regarding claim 24, Wang discloses all the limitations of claim 23.
Wang also discloses that the first phase delay is different than the second phase delay (see at least page 116, where the device is a quarter waveplate or phase retarder).
The examiner notes that retardance implies a difference in the phase delay for orthogonal polarizations.

Regarding claim 26, Wang discloses all the limitations of claim 23.


Regarding claim 30, Wang discloses an optical waveplate (see page 116, where the true zero-order quarter waveplate is an optical waveplate) comprising: a substrate that is transparent to light of a target wavelength λ (see at least page 116 and Fig. 13, where the substrate can comprise BK7 glass, which is known to be transparent for a broad range of wavelengths), and an anti-reflection (AR) structure disposed over the substrate, wherein the AR structure comprises a sub-wavelength grating (see at least page 116 and fig. 13, where the core nanostructured grating and the anti-reflective coating top overcoat are the AR structure that comprises a sub-wavelength grating).

Regarding claim 31, Wang discloses all the limitations of claim 30.
Wang also discloses that the sub-wavelength grating is configured to provide a first target retardance for light of the target wavelength (see page 116, where the waveplate is a quarter waveplate, which implies a λ/4 retardance, at a center wavelength of 650 nm).

Regarding claim 33, Wang discloses all the limitations of claim 30.
Wang also discloses that the sub-wavelength grating is a first zero-order form-birefringent sub-wavelength (ZOFBSW) relief grating (see at least page 116 and Fig. 13, where 

Regarding claim 37, Wang discloses a method of fabricating an optical waveplate (see at least page 116 and fig. 13, which illustrates an optical waveplate), the method comprising: depositing an antireflection (AR) structure upon a substrate of optically transmissive material (see at least page 116 and fig. 13, where the core nanostructured grating and the anti-reflective coating top overcoat are the AR structure that are on top of the substrate that comprises BK7 glass and page 110, where methods such as spin-coating are disclosed for depositing layers on the substrate), wherein the AR structure comprises a sub-wavelength grating and creates a first phase delay in a first polarization and a second phase delay in a second polarization (see at least page 116 and fig. 13, where the core nanostructured grating and the anti-reflective coating top overcoat are the AR structure that comprises a sub-wavelength grating).
The examiner notes that the zero-order quarter waveplate disclosed by Wang is a phase retarder that uses form-birefringence to create an artificial birefringence property. It is well known that birefringence occurs when the phase delay is different for orthogonal polarization directions, thus the waveplate of Wang would inherently create a first phase delay in a first polarization and a second phase delay in a second polarization.

Regarding claim 38, Wang discloses all the limitations of claim 37.
Wang also discloses that the first phase delay is different than the second phase delay (see at least page 116, where the device is a quarter waveplate or phase retarder).


Regarding claim 39, Wang discloses all the limitations of claim 37.
Wang also discloses that the first polarization is orthogonal to the second polarization (see at least page 116 and Fig. 14, where the first and second polarizations are the TE and TM polarizations, which are understood to be orthogonal).

Claims 23-32 and 34-41 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Deng et al. (US 2006/0127829) of record (hereafter Deng).
Regarding claim 23, Deng discloses a device comprising: a substrate that is transparent to light of a target wavelength λ (see at least Fig. 7 and paragraphs [0056] and [0146], where 712 is a substrate that is substantially transparent for radiation having wavelength λ); and an anti-reflection (AR) structure disposed over the substrate (see at least Fig. 7 and paragraph [0146], where etch stop layer 720, sub-wavelength grating layer 714, diffractive layer 716, cap layer 722, and antireflection film 724 form the AR structure), wherein the AR structure comprises a sub-wavelength grating and creates a first phase delay in a first polarization and a second phase delay in a second polarization (see at least Fig. 7 and paragraph [0146], where 714 is a sub-wavelength grating).
The examiner notes that the sub-wavelength grating disclosed by Deng uses form-birefringence to create an artificial birefringence property (see paragraph [0133]). It is well known that birefringence occurs when the phase delay is different for orthogonal polarization 

Regarding claim 24, Deng discloses all limitations of claim 23.
Deng also discloses that the first phase delay is different from the second phase delay (see at least paragraph [0133], where the form-birefringent sub-wavelength grating layer 14 has different refractive indices for differently polarized light).
The examiner notes that the differences in refractive index will result in a retardance of the grating layer and retardance implies a difference in the phase delay for orthogonal polarizations.

Regarding claim 25, Deng discloses all limitations of claim 23.
Deng also discloses that the device is a zoned optical waveplate (see at least Figs. 3 and 7 and paragraph [0146], where the diffractive layer has alternating zones of sub-wavelength grating and portions 718).

Regarding claim 26¸ Deng discloses all limitations of claim 23.
Deng also discloses that the first polarization is orthogonal to the second polarization (see at least paragraph [0133], where the first polarization is in the x-z plane while the second polarization is perpendicular to the x-z plane).

Regarding claim 27, Deng discloses all limitations of claim 23.


Regarding claim 28, Deng discloses all limitations of claim 27.
Deng also discloses that zones, of the series of zones, are arranged linearly (see at least Figs. 3 and 7).

Regarding claim 29, Deng discloses all limitations of claim 27.
Deng also discloses that two zones, of the series of zones, comprise different sub-wavelength gratings (see at least Figs. 3 and 7, where the alternating zones of sub-wavelength grating and portions 718 can be considered to be different sub-wavelength gratings and paragraph [0144], where the period of the sub-wavelength grating can vary in different portions of the sub-wavelength grating layer).

Regarding claim 30, Deng discloses an optical waveplate (see paragraph [0003], where the optical device can be a waveplate) comprising: a substrate that is transparent to light of a target wavelength λ (see at least Fig. 7 and paragraphs [0056] and [0146], where 712 is a substrate that is substantially transparent for radiation having wavelength λ), and an anti-reflection (AR) structure disposed over the substrate, wherein the AR structure comprises a 

Regarding claim 31, Deng discloses all the limitations of claim 30.
Deng also discloses that the sub-wavelength grating is configured to provide a first target retardance for light of the target wavelength (see at least paragraph [0133], where different refractive indices for orthogonal polarizations inherently results in a retardance).

Regarding claim 32, Deng discloses all the limitations of claim 30.
Deng also discloses that the optical waveplate is a zoned optical waveplate (see at least Figs. 3 and 7 and paragraph [0146], where the diffractive layer has alternating zones of sub-wavelength grating and portions 718).

Regarding claim 34, Deng discloses all limitations of claim 30.
Deng also discloses that the AR structure includes a series of zones that is repeated on the AR structure one or more times (see at least Figs. 3 and 7 and paragraph [0146], where the diffractive layer has alternating zones of sub-wavelength grating and portions 718, which are repeated one or more times).

Regarding claim 35, Deng discloses all limitations of claim 34.
Deng also discloses that zones, of the series of zones, are arranged linearly (see at least Figs. 3 and 7).

Regarding claim 36, Deng discloses all limitations of claim 34.
Deng also discloses that two zones, of the series of zones, comprise different sub-wavelength gratings (see at least Figs. 3 and 7, where the alternating zones of sub-wavelength grating and portions 718 can be considered to be different sub-wavelength gratings and paragraph [0144], where the period of the sub-wavelength grating can vary in different portions of the sub-wavelength grating layer).

Regarding claim 37, Wang discloses a method of fabricating an optical waveplate (see at least Figs. 11A-11I), the method comprising: depositing an antireflection (AR) structure upon a substrate of optically transmissive material (see at least Figs. 7 and 11B-11C and paragraphs [0146] and [0159]-[0160], where etch stop layer 720, sub-wavelength grating layer 714, diffractive layer 716, cap layer 722, and antireflection film 724 form the AR structure and the layers of the AR structure are deposited on the substrate 712 and paragraph [0056], where the substrate is substantially transparent), wherein the AR structure comprises a sub-wavelength grating and creates a first phase delay in a first polarization and a second phase delay in a second polarization (see at least Fig. 7 and paragraph [0146], where 714 is a sub-wavelength grating).
The examiner notes that the sub-wavelength grating disclosed by Deng uses form-birefringence to create an artificial birefringence property (see paragraph [0133]). It is well known that birefringence occurs when the phase delay is different for orthogonal polarization 

Regarding claim 38, Deng discloses all limitations of claim 37.
Deng also discloses that the first phase delay is different from the second phase delay (see at least paragraph [0133], where the form-birefringent sub-wavelength grating layer 14 has different refractive indices for differently polarized light).
The examiner notes that the differences in refractive index will result in a retardance of the grating layer and retardance implies a difference in the phase delay for orthogonal polarizations.

Regarding claim 39¸ Deng discloses all limitations of claim 37.
Deng also discloses that the first polarization is orthogonal to the second polarization (see at least paragraph [0133], where the first polarization is in the x-z plane while the second polarization is perpendicular to the x-z plane).

Regarding claim 40, Deng discloses all limitations of claim 37.
Deng also discloses that the AR structure includes a series of zones that is repeated on the AR structure one or more times (see at least Figs. 3 and 7 and paragraph [0146], where the diffractive layer has alternating zones of sub-wavelength grating and portions 718, which are repeated one or more times).

Regarding claim 41, Deng discloses all limitations of claim 40.
Deng also discloses that two zones, of the series of zones, comprise different sub-wavelength gratings (see at least Figs. 3 and 7, where the alternating zones of sub-wavelength grating and portions 718 can be considered to be different sub-wavelength gratings and paragraph [0144], where the period of the sub-wavelength grating can vary in different portions of the sub-wavelength grating layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2006/0127829) of record (hereafter Deng) as applied to claim 37 above, and further in view of Tan et al. (US 2008/0192184) (hereafter Tan).
Regarding claim 42, Deng discloses all limitations of claim 37.
Deng also discloses that depositing the AR structure includes: depositing an etch-stop layer over the substrate (see at least Figs. 7 and 11B and paragraphs [0146] and [0159], where the etch stop layer 720/1130 is deposited on substrate 712/1140); depositing a spacer layer over the etch-stop layer (see at least Figs. 7 and 11B and paragraphs [0146] and [0160], where intermediate layer 1210 is deposited over the etch-stop layer and forms the sub-wavelength grating layer 714); and depositing an antireflection layer over the spacer layer (see at least Fig. 
Deng does not specifically disclose that the antireflection layer is an index matching layer.
However, Tan teaches a device comprising a form-birefringent grating combined with an index matching layer in order to form an antireflection layer (see at least Fig. 11 and paragraphs [0067] and [0075], where 122 is an index matching layer and 121 is a form-birefringent stack that together form antireflection coating (FBAR) 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deng to include the teachings of Tan so that the method comprises depositing an index matching layer over the spacer layer for the purpose of substituting one known antireflection layer for another in order to obtain predictable results such as the desired optical and physical characteristics of the device including desired antireflection properties and thickness/compactness of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0196152 to Saito et al. discloses a form-birefringent quarter-wave plate (see Fig. 3 and paragraph [0057]).

“Precision Nano-optical Waveplates”, Wang et al., in Conference on Lasers and Electro-Optics, Technical Digest (Optica Publishing Group, 2003), paper CWA11 discloses a nano-optic waveplate structure suitable for realizing true zero-order waveplates (see the abstract).
“Nano-fabrication and characterization of silicon meta-surfaces provided with Pancharatnam-Berry effect”, Capaldo et al., Optical Materials Express, Vol. 9, Issue 3, pp 1015-1032, 1 March 2019 discloses a zoned optical waveplate comprising form-birefringent zones (see the abstract and Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.W.B./             Examiner, Art Unit 2872  

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872